Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 1 of 21 PageID #: 798




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 UNITED SPECIALTY INSURANCE CO.                    CIVIL ACTION NO. 20-163

 VERSUS                                            JUDGE ELIZABETH E. FOOTE

 SANDHILL PRODUCTION INC., ET AL.                  MAGISTRATE JUDGE HORNSBY


                                 MEMORANDUM RULING

         Before the Court is Defendant Sandhill Production, Incorporated’s (“Sandhill”)

  motion to dismiss for lack of jurisdiction and Plaintiff United Specialty Insurance

  Company’s (“USIC”) motion for summary judgment. Record Documents 8 and 18. Plaintiff

  opposed Sandhill’s motion to dismiss and Sandhill did not file a reply. Record Document

  13. Sandhill opposed USIC’s motion for summary judgment and USIC responded. Record

  Documents 20 and 21. Defendant Wilshire Insurance Company (“Wilshire”) has filed an

  answer in this matter, but did not file a response to the motion to dismiss or to the motion

  for summary judgment. Record Document 11. Both motions are now ripe for review. For

  the reasons stated herein, Sandhill’s motion to dismiss [Record Document 8] is DENIED.

  USIC’s motion for summary judgment [Record Document 18] is GRANTED.

   I.    Background

         This case stems from a dispute over the scope of insurance coverage provided by

  commercial general liability policies issued to Sandhill by USIC. Between May 22, 2016

  and May 22, 2020, USIC issued a total of four insurance policies to Sandhill. Record




                                               1
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 2 of 21 PageID #: 799




  Document 18-25 at ¶ 1. Each policy was in effect for one year, lasting from May 2016 to

  May 2017, from May 2017 to May 2018, and so forth. Id.

         In December 2017, Litel Explorations, LLC (“Litel”) filed suit against multiple

  defendants, including Sandhill, in the 31st Judicial District for the Parish of Jefferson

  Davis, State of Louisiana (“Litel Suit”). Record Document 18-10; Litel Explorations LLC v.

  Sandhill Production Inc., el al., Docket No.: C823-17. This legacy suit1 alleges that Litel’s

  property was “contaminated and/or otherwise damaged by defendants’ oil and gas

  exploration and production activities.” Record Document 18-10 at 2. Litel seeks monetary

  damages and injunctive relief. Id. at 23-24. Litel amended its petition twice, but the

  fundamental claim did not change. Record Documents 18-11 and 18-12. In June 2018,

  USIC denied Sandhill coverage for the Litel Suit, relying on the Pollution Exclusion in its

  policies with Sandhill. Record Document 20-3.

         In November 2018, the Office of Conservation of the Louisiana Department of

  Natural Resources (“OOC”) issued a compliance order (“OOC Compliance Order”) against

  Sandhill requiring it to repair G.A. Lyon Well #1, which was leaking, and remove surface

  contamination caused by the leak. Record Document 18-5. In May 2019, counsel for

  Sandhill contacted USIC and explained that the G.A. Lyon Well #1 was still “leaking oil

  and gas and presenting a hazardous situation.” Record Document 20-5 at 2. Sandhill

  informed USIC that because of this leak at a well which it operated, it was subject to the


         1A “legacy lawsuit” is a suit filed by a landowner “seeking damages from oil and
  gas exploration companies for alleged environmental damage[.]” Marin v. Exxon Mobil
  Corp., 09-2368 (La. 10/19/10); 48 So. 3d 234, 238 n.1. These suits have this name
  “because they often arise from operations conducted many decades ago, leaving an
  unwanted ‘legacy’ in the form of actual or alleged contamination.” Id.
                                               2
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 3 of 21 PageID #: 800




  OOC Compliance Order and requested coverage for compliance pursuant to the portion

  of the policies’ Insuring Agreement stating that USIC will “pay those sums that the insured

  becomes legally obligated to pay as damages because of ‘bodily injury’ or ‘property

  damage’ to which this insurance applies.” Id. Sandhill also challenged USIC’s earlier denial

  of coverage in the Litel Suit. Id. at 3. Sandhill argued that it did not think oil or gas fell

  into the Pollution Exclusion, but even if it did, there were claims such as breach of contract

  included in the Litel Suit which USIC may be obligated to cover. Id. Further, Sandhill

  explained that it now believed the well may be leaking due to a design defect, which is

  not subject to the Pollution Exclusion. Id. Sandhill attached to this correspondence an

  affidavit by an expert explaining that there was a “blowout” in the well and a

  correspondence with Litel’s counsel where she asserted that the leaking at the well is a

  blowout. Record Documents 20-4, 20-5 at 3, and 20-6. The record reveals no response

  from USIC to this correspondence or to a July 2019 email sent by Sandhill’s lawyer,

  though Sandhill asserts in its opposition to the motion for summary judgment that USIC

  responded via a “Reservation of Rights letter” in August 2019.2 Record Documents 20 at

  5 and 20-7.




         2Sandhill’s statement of facts states, without citing a source in the record, that in
  the Reservation of Rights letter USIC informed Sandhill that it would:
        [P]articipate in the defense of the Litel matter as set forth herein subject to
        the reservations herein until you are notified otherwise and/or unless you
        advise in writing that Sandhill is rejecting our offer of defense. If there is
        no “blowout” ongoing, USIC reserves the right to withdraw from the
        defense.
  Record Document 20 at 5.
                                               3
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 4 of 21 PageID #: 801




         By August 2019, the blowout at G.A. Lyon Well #1 became part of the Litel Suit.

  First, Litel filed a motion seeking a mandatory injunction requiring Sandhill and other

  parties to plug and abandon G.A. Lyon Well #1 because of the blowout and the damage

  the leak was causing. Record Document 20-8. In September 2019, the OOC filed a motion

  to intervene in the Litel Suit. Record Document 20-10. Also in September 2019, another

  party to the litigation, Pioneer Natural Resources USA, Inc. (“Pioneer”), filed a crossclaim

  and third-party demand against Sandhill claiming that it was Sandhill, not Pioneer, which

  should be liable to stop the leaking well and for damages from the leak. Record Document

  20-9. Sandhill filed its own crossclaim against Pioneer and other previous operators of

  the G.A. Lyon Well #1. Record Document 20-11 at 1-5.

         Sandhill also filed a third-party demand against USIC for failing to provide a

  defense in the Litel Suit and for failing to cover Sandhill’s “response cost” the OOC

  Compliance Order. Id. at 6-9. While the parties have not submitted evidence to this effect,

  USIC’s complaint asserts that in November 2019, Sandhill dismissed the third-party

  complaint against USIC without prejudice. Record Document 1 at ¶ 27. USIC then filed

  the instant suit in February 2020 seeking a declaratory judgment that it has no duty to

  defend or indemnify Sandhill in relation to the OOC Compliance Order and that it has no

  duty to defend or otherwise provide coverage to Sandhill in the Litel Suit. Id. at 11. In

  the event that USIC is found to have obligations to Sandhill under the insurance policies,

  USIC asserts that Wilshire, Sandhill’s previous insurer, and Sandhill are liable for a portion

  of the costs. Id. at 12. Wilshire filed an answer in response to the complaint, and Sandhill

  filed a motion to dismiss for lack of subject matter jurisdiction. Record Documents 8 and

                                                4
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 5 of 21 PageID #: 802




  11. Sandhill asserts that complete diversity between the parties is lacking and, therefore,

  that the case must be dismissed. Record Document 8.

         Before the Court issued a ruling regarding the motion to dismiss, USIC filed a

  motion for summary judgment. Record Document 18. In this motion, USIC seeks a

  declaratory judgment that 1) “there is no coverage for the compliance order issued by

  the OOC because it does not fall with the terms of the Insuring Agreement of any of the

  USIC policies”; and 2) “there is no duty to defend the Litel Suit because the Pollution

  Exclusion precludes coverage.” Id. Sandhill opposed the motion for summary judgment,

  and Wilshire filed no response. Record Document 20. Because USIC’s motion for summary

  judgment is moot if the Court lacks jurisdiction, the Court will first address Sandhill’s

  motion to dismiss.

  II.    Law and Analysis

         A. Sandhill’s Motion to Dismiss

            1. Rule 12(b)(1) Standard

         Motions filed under Federal Rule of Civil Procedure 12(b)(1) allow a defendant to

  challenge the subject matter jurisdiction of the court to hear a case. Ramming v. United

  States, 281 F.3d 158, 161 (5th Cir. 2001). A district court may “find that subject matter

  jurisdiction is lacking based on ‘(1) the complaint alone; (2) the complaint supplemented

  by undisputed facts evidenced in the record; or (3) the complaint supplemented by

  undisputed facts plus the court’s resolution of disputed facts.’” Wolcott v. Sebelius, 635

  F.3d 757, 762 (5th Cir. 2011) (quoting Ramming, 281 F.3d at 161). If such jurisdiction is

  lacking, the case is properly dismissed. Home Builders Ass'n of Miss., Inc. v. City of

                                              5
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 6 of 21 PageID #: 803




  Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). As the party asserting jurisdiction, the

  plaintiff bears the burden of proving that jurisdiction exists. Ramming, 281 F.3d at 161.

             2. Diversity Jurisdiction

         Sandhill contends that the Court lacks subject matter jurisdiction to adjudicate

  USIC’s claims because the case invokes the Court’s diversity jurisdiction, but there is not

  complete diversity between the parties because USIC and Wilshire must be considered

  citizens of Louisiana in this action.3 Record Document 8-1 at 4-5. Sandhill argues that in

  a direct action against an insurer to which the insured is not joined as a defendant, the

  insurer is deemed to be a citizen of the state of which the insured is a citizen, in addition

  to the insurer’s state of incorporation and principal place of business. Id. at 5-6. Sandhill

  also argues that under Louisiana law, insurance companies take on the citizenship of the

  insured for purposes of diversity jurisdiction. Id. at 6. According to USIC, this action does

  not qualify as a “direct action” and, therefore, the special rules regarding citizenship of

  an insurer are not applicable. Record Document 13 at 2.

         USIC’s complaint asserts that jurisdiction is proper under 28 U.S.C. § 1332. Record

  Document 1 at ¶ 3. It asserts that there is complete diversity between the parties and



         3  Sandhill makes its argument in regard to both insurers. USIC alleges that Wilshire
  is a citizen of North Carolina. Record Document 1 at ¶ 2b. Sandhill does not challenge
  the accuracy of this assertion, and instead only argues that Wilshire must also be
  considered a citizen of Louisiana because of its status as Sandhill’s insurer. Record
  Document 8-1 at 5-6. The Court therefore does not address Wilshire’s citizenship for
  purposes of diversity jurisdiction because whether it is a citizen of Louisiana is of no
  consequence to the Court’s jurisdictional determination. If USIC is a citizen of Louisiana,
  then complete diversity does not exist because Sandhill is also a citizen of Louisiana. If
  USIC is not a citizen of Louisiana, then complete diversity exists regardless of whether
  Wilshire and Sandhill are both deemed citizens of Louisiana.
                                               6
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 7 of 21 PageID #: 804




  the amount in controversy exceeds $75,000, as required by the statute. Id. It alleges that

  it is incorporated in Delaware and that it has its principal place of business in Texas. Id.

  at ¶ 1. It alleges that Sandhill is incorporated and has its principal place of business in

  Louisiana. Id. at ¶ 2. Sandhill does not argue that these assertions are incorrect and does

  not challenge the amount in controversy. Instead, it contends that USIC should also be

  considered a citizen of Louisiana for purposes of diversity jurisdiction based on its status

  as Sandhill’s insurer, thus meaning there is not complete diversity. Therefore, the Court

  must determine whether USIC is considered a citizen of Louisiana in the instant case.

         Sandhill first argues that USIC must be considered a citizen of Louisiana because

  28 U.S.C. § 1332(c)(1) provides that “in any direct action against the insurer of a policy

  or contract of liability insurance, whether incorporated or unincorporated, to which action

  the insured is not joined as party-defendant, such insurer shall be deemed a citizen of”

  every state of which the insured is a citizen, every state in which the insurer is

  incorporated, and the state where the insurer has its principal place of business. However,

  a complaint seeking declaratory relief is not a direct action under § 1332(c)(1). ASW

  Allstate Painting & Const., Co., Inc. v. Lexington Ins. Co. , 188 F.3d 307, 310 (5th Cir.

  1999). Because USIC seeks declaratory relief, the instant case is not a “direct action” and

  USIC is not considered a citizen of Louisiana pursuant to § 1332(c)(1).

         Sandhill also contends that “under Louisiana law insurance companies take on the

  citizenship of the insured for purposes of diversity jurisdiction.” Record Document 8-1 at

  6. It supports this proposition by citing to Green v. Wolters Kluwer U.S. Corp., No. CIV.A.

  08-1065, 2008 WL 2355848 (E.D. La. June 6, 2008), and Williams v. Liberty Mutual

                                               7
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 8 of 21 PageID #: 805




  Insurance Co., 468 F.2d 1207 (5th Cir. 1972). These cases are wholly unpersuasive

  because neither of the cases applied Louisiana state law. Rather, they examined the

  scope of who qualified as an “insured” for purposes of a direct action under § 1332(c)(1).

  Green, 2008 WL 2355848 at *1-2; Williams, 468 F.2d at 1209. Hence, Sandhill’s argument

  that USIC must be considered a citizen of Louisiana under Louisiana law fails. USIC is a

  citizen of Delaware and Texas and Sandhill is a Louisiana citizen. Thus, complete diversity

  exists and USIC has properly invoked the Court’s diversity jurisdiction. Sandhill’s motion

  to dismiss for lack of jurisdiction is DENIED. The Court turns next to USIC’s motion for

  summary judgment.

         B. USIC’s Motion for Summary Judgment

            1. Summary Judgment Standard

         Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment

  if the movant shows that there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.” Summary judgment is appropriate

  when the pleadings, answers to interrogatories, admissions, depositions, and affidavits

  on file indicate that there is no genuine issue of material fact and that the moving party

  is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322

  (1986). When the burden at trial will rest on the non-moving party, the moving party

  need not produce evidence to negate the elements of the non-moving party’s case;

  rather, it need only point out the absence of supporting evidence. See id. at 322–23.

         If the movant satisfies its initial burden of showing that there is no genuine dispute

  of material fact, the nonmovant must demonstrate that there is, in fact, a genuine issue

                                               8
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 9 of 21 PageID #: 806




  for trial by going “beyond the pleadings” and “designat[ing] specific facts” for support.

  Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Celotex, 477 U.S. at

  325). “This burden is not satisfied with some metaphysical doubt as to the material facts,”

  by conclusory or unsubstantiated allegations, or by a mere “scintilla of evidence.” Id.

  (internal quotation marks and citations omitted). However, “[t]he evidence of the non-

  movant is to be believed, and all justifiable inferences are to be drawn in his favor.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1985) (citing Adickes v. S. H. Kress

  & Co., 398 U.S. 144, 158–59 (1970)). While not weighing the evidence or evaluating the

  credibility of witnesses, courts should grant summary judgment where the critical

  evidence in support of the nonmovant is so “weak or tenuous” that it could not support

  a judgment in the nonmovant’s favor. Armstrong v. City of Dall., 997 F.2d 62, 67 (5th

  Cir. 1993).

         Additionally, Local Rule 56.1 requires the movant to file a statement of material

  facts as to which it “contends there is no genuine issue to be tried.” The opposing party

  must then set forth a “short and concise statement of the material facts as to which there

  exists a genuine issue to be tried.” W.D. La. R. 56.2. All material facts set forth in the

  movant’s statement “will be deemed admitted, for purposes of the motion, unless

  controverted as required by this rule.” Id.

            2. Rules of Contract Interpretation

         The instant case involves interpretation of an insurance policy. Interpretation of

  an insurance contract “usually involves a legal question which can be resolved properly

  in the framework of a motion for summary judgment.” Bonin v. Westport Ins. Corp., 05-

                                                9
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 10 of 21 PageID #: 807




  0886 (La. 5/17/06); 930 So. 2d 906, 910. “Under Louisiana law, ‘[a]n insurance policy is

  a contract between the parties and should be construed by using the general rules of

  interpretation of contracts set forth in the Louisiana Civil Code.’” In re Katrina Canal

  Breaches Litig., 495 F.3d 191, 206 (5th Cir. 2007) (quoting Cadwallader v. Allstate Ins.

  Co., 02-1637 (La. 6/27/03); 848 So. 2d 577, 580).

         Under the Louisiana Civil Code, contract interpretation “is the determination of the

  common intent of the parties.” La. Civ. Code art. 2045. An insurance contract should be

  “construed according to the entirety of its terms and conditions set forth in the policy,

  and as amplified, extended, or modified by any rider, endorsement, or application

  attached to or made a part of the policy.” In re Katrina Canal Breaches Litig., 495 F.3d at

  206 (quoting La. R.S. § 22:654). When the words in a contract “are clear and explicit and

  lead to no absurd consequences, no further interpretation may be made in search of the

  parties’ intent.” La. Civ. Code art. 2046.

         “Words susceptible of different meanings must be interpreted as having the

  meaning that best conforms to the object of the contract.” La. Civ. Code art. 2048. A

  court should resolve ambiguities by construing the policy as a whole, and not by

  construing one policy provision separately while disregarding other provisions. In re

  Katrina Canal Breaches Litig., 495 F.3d at 207 (quoting La. Ins. Guar. Ass’n v. Interstate

  Fire & Cas. Co., 630 So. 2d 759, 763 (La. 1987)). Ambiguities should be “strictly construed

  against the insurer and in favor of coverage” as long as the ambiguous provision is

  “susceptible to two or more reasonable interpretations.” Pioneer Expl., L.L.C. v. Steadfast




                                               10
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 11 of 21 PageID #: 808




  Ins. Co., 767 F.3d 503, 513 (5th Cir. 2004) (quoting Cadwallader, 848 So. 2d at 580)

  (emphasis in original).

             3. Office of Conservation Compliance Order Coverage

         USIC first argues that it is entitled to a declaratory judgment that its policies with

  Sandhill do not provide coverage for complying with the OOC Compliance Order because

  this coverage is not within the terms of the Insuring Agreement of any of the policies it

  issued. Record Document 18-1 at 18. USIC contends that the policies only provide

  coverage for sums payable as “damages” and the OOC Compliance Order seeks to compel

  Sandhill to perform certain acts, which are akin to injunctive relief, not damages.4 Id. at

  12-14. It also argues that all “response costs” Sandhill requests are costs associated with

  gaining control of the G.A. Lyon Well #1 and are therefore not covered by the USIC

  policies because these costs do not fall within the policies’ definition of “property

  damage.” Record Document 21 at 7. Finally, USIC contends that even if costs related to

  the OOC Compliance Order fall within the Insuring Agreement, there are several

  exclusions in the policies which preclude coverage. Id. at 8-10. These include the

  provision expressly stating that the policies do not apply to any costs or expenses incurred

  in conjunction with bringing a well under control and the Owned Property Exclusion. Id.




         4  USIC also argued that it is not liable to provide coverage for “defense costs”
  related to the OOC Compliance Order because the Insuring Agreement only provides
  defense costs for “suits” and the OOC proceedings are not a “suit” as defined by the
  policies. Record Document 18-1 at 11-12. Sandhill’s asserts that it never requested that
  USIC cover its “defense cost,” only its “response cost.” Record Document 20 at 6-7.
  Because Sandhill states that it does not seek “defense costs,” the Court need not address
  whether the OOC proceedings constitute a “suit” under the policies.
                                              11
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 12 of 21 PageID #: 809




        Sandhill maintains that USIC is liable for its response costs to the OOC Compliance

  Order. It argues that the Insuring Agreement provides coverage for sums Sandhill

  becomes liable to pay for property damage, and in this case, the OOC determined that

  the well is damaging property and assessed the damages as equal to the response cost

  of complying with the Compliance Order. Record Document 20 at 8.

        As the party asserting that it is entitled to coverage, it is Sandhill’s burden to show

  that the policy provides the requested coverage. Tunstall v. Stierwald, 01-1765 (La.

  2/26/02); 809 So. 2d 916, 921. Sandhill identifies the Insuring Agreement as the portion

  of the policies entitling it to coverage for the costs of complying with the OOC Compliance

  Order. This provision states:

        SECTION I – COVERAGES
        COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY
        1. Insuring Agreement
               a. We will pay those sums that the insured becomes legally
               obligated to pay as damages because of “bodily injury” or “property
               damage” to which this insurance applies. We will have the right and
               duty to defend the insured against any “suit” seeking those
               damages.

  Record Documents 18-18 at 25, 18-19 at 25, 18-20 at 25, and 18-22 at 24. The policies

  define “property damage” as “physical injury to tangible property, including all resulting

  loss of use of that property.” Record Documents 18-18 at 39, 18-19 at 39, 18-21 at 8,

  and 18-23 at 6.

        It is USIC’s burden to show that an exclusion applies to preclude coverage. Martco

  Ltd. P’ship v. Wellons, Inc., 588 F.3d 864, 872 (5th Cir. 2009) (citing Doerr v. Mobil Oil

  Corp., 00-0947 (La. 12/19/00); 774 So. 2d 119, 124). USIC identifies two such provisions


                                              12
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 13 of 21 PageID #: 810




  in its policies with Sandhill. First, the Blowout and Cratering Coverage Endorsement which

  states, in relevant part, that:

         This insurance does not apply to:
         1. Any cost or expense incurred by you or at your request or by or at the
         request of any “co-owner of the working interest” in conjunction with
         controlling or bringing under control any oil, gas or water well.

         ...

         D. Upon the “occurrence” of a blow-out or cratering of any oil, gas or water
         well resulting from or in connection with operations performed by you or
         on your behalf, you agree that you will at your own cost and expense,
         promptly and diligently take whatever steps are necessary or legally
         required of you or necessary for you or any other person to bring such well
         under control.

         If you delay or fail to comply with this agreement, we will not be liable for
         any “property damage” included within the “blowout & cratering hazard”
         resulting from the blow-out or cratering of any such well.

  Record Documents 18-18 at 12-13, 18-19 at 12-13, 18-20 at 12-13, and 18-22 at 12-13.5

  Second, the Owned Property Exclusion which states in relevant part that the insurance

  does not apply to:

         j. Damage to Property
         “Property damage” to:

         (1) Property you own, rent or occupy, including any costs or expenses
         incurred by you, or any other person, organization or entity, for repair,
         replacement, enhancement, restoration or maintenance of such property
         for any reasons, including prevention of injury to person or damage to
         another’s property;

         (2) Premises you sell, give away or abandon, if the “property damage”
         arises out of any part of these premises;

         ...

         5 The exact language of this clause varies slightly between the polices, but these
  variations do not affect the Court’s ruling.
                                               13
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 14 of 21 PageID #: 811




         (5) That particular part of real property on which you or any contractors or
         subcontractors working directly or indirectly on your behalf are performing
         operations, if the “property damage” arises out of those operations; or

         (6) That particular part of any property that must be restored, repaired, or
         replaced because “your work” was incorrectly performed on it.


  Record Documents 18-18 at 28-29, 18-19 at 28-29, 18-20 at 28-29, and 18-22 at 28-29.

         In this case, even if Sandhill could show that all of its response costs to the OOC

  Compliance Order constitute “damages” and “property damage” under the Insuring

  Agreement, USIC has carried its burden of showing that response costs related to the

  OOC Compliance Order requiring Sandhill to repair the blowout at the G.A. Lyon Well #1

  are not covered by the policies.

         First, the provisions excluding from coverage the costs to bring a well under control

  in the Blowout and Cratering Coverage Endorsement are applicable. The OOC Compliance

  Order states that “there is evidence that leakage is occurring around the surface casing

  of the referenced well resulting in the discharge of fluids of an undetermined composition

  to natural drainage” and requires that Sandhill “repair the surface casing and retrieve for

  proper disposition all surface contamination which resulted from the aforementioned

  discharge.” Record Document 18-5 at 2. The parties do not dispute that this is related to

  a blowout of the well, and Sandhill’s expert describes what is occurring at G.A. Lyon Well

  # 1 as a ”high pressure blowout with the uncontrolled flow of gas and liquids from outside

  the well . . . .” Record Document 20-4 at 3.

         Thus, the costs of complying with the OOC Compliance Order are a “cost or

  expense incurred by [Sandhill] . . . in conjunction with controlling or bringing under
                                            14
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 15 of 21 PageID #: 812




  control any oil, gas or water well” that is expressly exempted from coverage under the

  USIC policies. The parties also agreed that in the event of a blowout, Sandhill “will at [its]

  own cost and expense, promptly and diligently take whatever steps are necessary or

  legally required of [it] or necessary for [it] or any other person to bring such well under

  control.” Record Document 18-18 at 12-13. Hence, USIC is not liable for coverage related

  to the response costs of complying with the OOC Compliance Order requiring Sandhill to

  remedy the blowout at the well.

         Second, the Owned Property Exclusion applies to the instant situation. Sandhill

  operated the G.A. Lyon Well #1 at the time the OOC issued its Compliance Order related

  to stopping and cleaning up the leak at the well. The costs Sandhill incurs complying with

  the OOC Compliance Order are therefore costs for “repair, replacement, enhancement,

  restoration or maintenance” of property that Sandhill “own[s], rent[s] or occup[ies]” and

  are expressly excluded from coverage by the Owned Property Exclusion. To the extent

  the costs are to prevent the leak from contaminating surrounding property, the policies

  likewise do not provide coverage because the Owned Property Exclusion also applies

  when repairs or maintenance of the owned, rented, or occupied property is undertaken

  for the “prevention of injury to person or damage to another’s property.” Thus, the Owned

  Property Exclusion clearly excludes from coverage the response costs associated with the

  OOC Compliance Order.

         Because the response costs related to the OOC Compliance Order are excluded

  from coverage under the unambiguous terms of the policy, USIC has no coverage

  obligations and its motion for summary judgment is GRANTED in this respect.

                                               15
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 16 of 21 PageID #: 813




            4. Litel Suit Coverage

         USIC also seeks a declaration that it has no coverage obligations for the Litel Suit.

  Record Document 18-1 at 18. USIC accepts that its policies facially provide coverage

  because the Litel Suit is a “suit” seeking “damages” for “property damage.” Record

  Document 18-1 at 14. Nevertheless, USIC contends that, upon reading the operative

  complaints in the Litel Suit, it becomes clear that USIC is not obligated to provide

  coverage for this suit because it falls within the polices’ Pollution Exclusion. Id. at 14-18.

  According to USIC, the petition in the Litel Suit alleges that the “Litel property has been

  contaminated by oil and gas exploration activities.” Id. at 15. These allegations, USIC

  argues, are nearly identical to other suits which Louisiana courts have found to fall within

  an insurance policy’s Pollution Exclusion. Id.

         Sandhill concedes that USIC may have a “viable” argument if the Litel Suit was

  only about the issues USIC describes. Record Document 20 at 9. Sandhill argues that the

  suit is not that narrow, however, because the suit has “many component parts” that are

  “intertwined” and includes allegations regarding a blowout at the G.A. Lyon Well #1,

  which USIC is obligated to cover. Id. In response to this argument, USIC again argues

  that any costs related to a blowout are excluded from coverage under the policy. Record

  Document 21 at 8.

         Under Louisiana law, an insurer has a duty to defend its insured if the petition in

  the underlying suit “discloses the possibility of liability under the policy.” United Fire and

  Cas. Co. v. Hixson Bros. Inc., 453 F.3d 283, 285 (5th Cir. 2006) (emphasis in original). It

  is the insured’s burden to show that the claims in the suit fall within what is covered by

                                               16
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 17 of 21 PageID #: 814




  insurance. Martco Ltd. P’ship, 588 F.3d at 872. If the insured meets this burden, the

  insurer “then has the burden of proving that the complaint states only facts that fall within

  an exclusion from coverage.” Id.

         In a suit challenging whether an insurer has a duty to defend in another suit,

  courts apply the “Eight Corners Rule.” Id. Under this rule, a court “assess[es] whether

  there is a duty to defend by applying the allegations of the complaint to the underlying

  policy without resort to extrinsic evidence.” Id. (citing Adams v. Frost, 43,503 (La. App.

  2 Cir. 8/20/08); 990 So. 2d 751, 756). The allegations in the complaint should be liberally

  interpreted and any ambiguity in the insurance policy should be construed against the

  insurer. Id. (citing multiple Louisiana cases).

         In this case, the parties have directed the Court’s attention to two categories of

  documents in the Litel Suit. First is Litel’s petition, as amended twice. Record Documents

  18-10, 18-11 and 18-12. Second are the August 2019 Mandatory Injunction related to

  the G.A. Lyon Well #1 blowout, the September 2019 OOC motion to intervene, and the

  Pioneer crossclaim and third-party demand against Sandhill related to stopping the leak

  and damages caused by the leak. Record Documents 20-8, 20-9 and 20-10.

         The Court turns first to the Litel Suit petition, as amended. In the petition, Litel

  alleges that its property has been “contaminated and/or otherwise damaged by

  defendants’ oil and gas exploration and production activities.” Record Document 18-10 at

  2. Litel alleges that various aspects of the defendants’ actions have resulted in naturally




                                               17
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 18 of 21 PageID #: 815




  occurring radioactive material (“NORM”), produced water,6 drilling fluids, chlorides,

  hydrocarbons, and heavy metals contaminating its soil, surface waters, and groundwater.

  Id. at 8-9. Litel alleges that the defendants to the Litel Suit had knowledge of the

  contamination for years, but failed to disclose this information. Id. at 9-10. It alleges

  causes of action arising under tort, breach of contract, breach of obligations imposed by

  the Louisiana Mineral Code and Civil Code, and breach of implied obligations under the

  Louisiana Mineral Code and Civil Code. Id. at 19. Litel alleges that it is entitled to damages.

  Id. at 19-20.

         The Pollution Exclusion which USIC contends precludes coverage states, in

  relevant part, that USIC’s polices do not apply to:

                  f. Pollution
                  (1) “Bodily injury” or “property damage” which would not have
                  occurred in whole or part but for the actual, alleged, or threatened
                  discharge, dispersal, seepage, migration, release or escape of
                  “pollutants” at any time.
                  (2) Any loss, cost or expense arising out of any:
                          (a) Request, demand, order or statutory or regulatory
                          requirement that any insured or others test for, monitor,
                          clean up, remove, contain, treat, detoxify or neutralize, or in
                          any way respond to, or assess the effects of, “pollutants”; or
                          (b) Claim or “suit” by or on behalf of a governmental
                          authority for damages because of testing for, monitoring,
                          cleaning up, removing, containing, treating, detoxifying or
                          neutralizing, or in any way responding to, or assessing the
                          effects of, “pollutants”. [sic]




         6“Produced water is highly saline water brought up from wells along with oil and
  gas during the production phase.” Tex. Oil & Gas Ass'n v. U.S. Env't Prot. Agency, 161
  F.3d 923, 929 (5th Cir. 1998).



                                                 18
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 19 of 21 PageID #: 816




  Record Documents 18-18 at 47, 18-19 at 48, 18-21 at 17, and 18-23 at 15. The policies

  define “pollutants” to “mean any solid, liquid, gaseous or thermal irritant or contaminant,

  including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste includes

  materials to be recycled, reconditioned or reclaimed.” Record Documents 18-18 at 39,

  18-19 at 39, 18-21 at 8, and 18-23 at 6.

         When, such as here, a pollution exclusion in an insurance policy is a total exclusion,

  Louisiana courts determine whether the exclusion applies in a particular case by applying

  a three-factor test first articulated in Doerr. Doerr, 774 So. 2d. at 135. First, “[w]hether

  the insured is a ‘polluter’ within the meaning of the exclusion.” Id. Second, “[w]hether

  the injury-causing substance is a ‘pollutant’ within the meaning of the exclusion.” Id.

  Third, “[w]hether there was a ‘discharge, dispersal, seepage, migration, release or

  escape’ of a pollutant by the insured within the meaning of the policy.” Id.

         In this case, Sandhill is “polluter” within the meaning of the exclusion. The petition

  in the Litel Suit alleges that Sandhill is engaged in operating and/or constructing oil and

  gas facilities. Record Document 18-11 at 4. In Louisiana, “[j]urisprudence has established

  that oil field operators and producers are ‘polluters’ under the Doerr test due to the fact

  that oil drilling and related activities present a clear and obvious risk of pollution.”

  Lodwick, L.L.C. v. Chevron U.S.A., Inc., 48,312 (La. App. 2 Cir. 10/2/13); 126 So. 3d 544,

  561. The injury-causing pollutants at issue in the Litel Suit also qualify as “pollutants”

  within the meaning of the total pollution exclusion. As the Lodwick court noted,

  “contaminants such as NORM, oil, sludge, grease, salt water, and other hazardous and/or

  toxic substances are ‘pollutants’ within the meaning of the total pollution exclusion.” Id.

                                               19
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 20 of 21 PageID #: 817




  (citing Grefer v. Travelers Ins. Co., 04-1428 (La. App. 5 Cir. 12/16/05), 919 So. 2d 758,

  771). Finally, the Litel Suit petition alleges that the pollutants migrated onto its property.

  Record Document 18-10 at 9.

         Thus, USIC has met its burden of showing that the Pollution Exclusion applies to

  the allegations in the Litel Suit petition, and USIC has no duty to defend or otherwise

  provide coverage to Sandhill in the Litel Suit based on the allegations in the petition. The

  Court must now consider whether other pleadings in the Litel Suit—that is, Litel’s motion

  for a mandatory injunction, the OOC’s motion to intervene in the Litel Suit, and Pioneer’s

  cross-claim—obligate USIC to provide coverage to Sandhill.

         As previously detailed, the motion for a mandatory injunction and Pioneer’s

  crossclaim directly relate to the blowout at G.A. Lyon Well #1. Record Documents 20-8

  and 20-9. The OOC motion to intervene states that it is entitled to intervene because the

  Litel Suit alleges that the defendants engaged in various activities related to oil and gas

  exploration and production which resulted in pollution and environmental property

  damage. Record Document 20-10 at 14. These pleadings do not obligate USIC to provide

  coverage for the Litel Suit. As the Court has already concluded, USIC is not obligated to

  provide coverage for costs related to the blowout at G.A. Lyon Well #1 or for claims

  related to pollution which are covered by the Pollution Exclusion. As such, USIC is also

  not obligated to provide a defense for a suit related to these claims. Hence, the presence

  of these claims and issues in the lawsuit do not obligate USIC to provide coverage in the

  Litel Suit. Because none of the pleadings in the Litel Suit reveal any clams for which USIC



                                               20
Case 5:20-cv-00163-EEF-MLH Document 22 Filed 03/17/21 Page 21 of 21 PageID #: 818




  may be obligated to provide coverage, USIC has no duty to provide a defense or other

  coverage related to the Litel Suit.

  III.   Conclusion

         For the reasons stated herein, Defendant Sandhill’s motion to dismiss for lack of

  jurisdiction [Record Document 8] is DENIED. Plaintiff’s motion for summary judgment

  [Record Document 18] is GRANTED. Plaintiff has no coverage obligation under Policy

  No. USA4121956, Policy NO. USA4161588, Policy No. USA4219756, or Policy No.

  USA4268439 related to the November 1, 2018 Compliance Order No. E-I&E18-1147 or to

  Litel Explorations LLC v. Sandhill Production Inc., el al., Docket No.: C823-17 in the 31st

  Judicial District Court, Parish of Jefferson Davis, State of Louisiana.

         Plaintiff shall have until April 23, 2021 to inform the Court whether there remain

  any issues for resolution in this matter.
                                     17th
          THUS DONE AND SIGNED this _____ day of March, 2021.




                                              ELIZABETH E. FOOTE
                                              UNITED STATES DISTRICT JUDGE




                                                21
